
	
		 IV
		112th CONGRESS
		1st Session
		H. RES. 446
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2011
			Mr. Langevin (for
			 himself, Mr. McCaul,
			 Mr. Daniel E. Lungren of California,
			 Mr. Stivers,
			 Mr. Cicilline,
			 Mr. Ruppersberger,
			 Ms. Richardson,
			 Mrs. Myrick,
			 Ms. Speier, and
			 Ms. Clarke of New York) submitted the
			 following resolution; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Cyber Security Awareness Month and raising awareness and enhancing the state of
		  cyber security in the United States.
	
	
		Whereas the use of the Internet in the United States, to
			 communicate, conduct business, or generate commerce that benefits the overall
			 United States economy, is ubiquitous;
		Whereas the United States technological knowhow,
			 innovation, and entrepreneurship are all digitally connected and the pace of
			 innovation has accelerated, so too have the methods to attack the Nation’s
			 economic prosperity and security, spawning new, high-tech challenges, from
			 identity theft to corporate hacking to cyber bullying;
		Whereas many people use the Internet in the United States
			 to communicate with family and friends, manage finances and pay bills, access
			 educational opportunities, shop at home, participate in online entertainment
			 and games, and stay informed of news and current events;
		Whereas United States small businesses, which employ a
			 significant fraction of the private workforce, increasingly rely on the
			 Internet to manage their businesses, expand their customer reach, and enhance
			 the management of their supply chain;
		Whereas the cost of cyber crime to private businesses rose
			 56 percent from 2010, costing organizations on average $5,900,000 and that
			 small businesses incur a significantly higher per capital cost than larger
			 companies according to a report by the Ponemon Institute;
		Whereas nearly all public schools in the United States
			 have Internet access to enhance children's education, with a significant
			 percentage of instructional rooms connected to the Internet to enhance
			 children's education by providing access to educational online content and
			 encouraging self-initiative to discover research resources;
		Whereas the number of children who connect to the Internet
			 continues to rise, and teaching children of all ages to become good
			 cyber-citizens through safe, secure, and ethical online behaviors and practices
			 is essential to protect their computer systems and potentially their physical
			 safety;
		Whereas the growth and popularity of social networking Web
			 sites has attracted millions of teenagers, providing access to a range of
			 valuable services, making it all the more important to teach young users how to
			 avoid potential threats like cyber bullies, predators, and identity thieves
			 they may come across while using such services;
		Whereas cyber security is a critical part of the United
			 States national security and economic security;
		Whereas to prepare the United States Armed Forces for
			 emerging cyber threats, the Department of Defense developed a Cyber Strategy
			 that is focused on treating cyberspace as an operational domain to organize,
			 train, and equip forces, employing new defense operating concepts, partnering
			 with United States Government departments, Federal agencies, and the private
			 sector to enable a whole-of-government approach, building robust international
			 partnerships to strengthen collective cy­ber­se­cu­ri­ty, and fully growing
			 cyber work force talents and leveraging new technological innovations;
		Whereas the United States critical infrastructures and
			 economy rely on the secure and reliable operation of information networks to
			 support the United States Armed Forces, civilian government, energy,
			 telecommunications, financial services, transportation, health care, and
			 emergency response systems;
		Whereas Internet users and information infrastructure
			 owners and operators face an increasing threat of cyber-crime and fraud attacks
			 through viruses, worms, Trojans, and malicious programs such as spyware,
			 adware, hacking tools, and password stealers, that are frequent and fast in
			 propagation, are costly to repair, and may disable entire systems;
		Whereas the intellectual property, including proprietary
			 information, copyrights, patents, trademarks, and related information, of
			 business, academic institutions, government, and individuals are vital to the
			 economic security of the United States;
		Whereas millions of records containing personally
			 identifiable information have been lost, stolen, or breached, threatening the
			 security and financial well-being of United States citizens;
		Whereas consumers face significant financial and personal
			 privacy losses due to personally identifiable information being more exposed to
			 theft and fraud than ever before;
		Whereas national organizations, policymakers, government
			 agencies, private sector companies, nonprofit institutions, schools, academic
			 organizations, consumers, and the media recognize the need to increase
			 awareness of cyber security and the need for enhanced cyber security in the
			 United States;
		Whereas coordination between the numerous Federal agencies
			 involved in cyber security efforts is essential to securing the cyber
			 infrastructure of the United States;
		Whereas the National Strategy to Secure Cyberspace,
			 published in February 2003, recommends a comprehensive national awareness
			 program to empower all people in the United States, including businesses, the
			 general workforce, and the general population, to secure their own parts of
			 cyberspace;
		Whereas the White House’s Cyberspace Policy Review,
			 published in May 2009, recommends that the United States Government initiate a
			 national public awareness and education campaign to promote
			 cybersecurity;
		Whereas STOP. THINK. CONNECT. is the
			 national cy­ber­se­cu­ri­ty awareness campaign founded and led by the National
			 Cyber Security Alliance, the Anti-Phishing Working Group as a public private
			 partnership with the Department of Homeland Security, and a coalition of
			 private companies, nonprofits, and government organizations to help all digital
			 citizens stay safer and more secure online;
		Whereas the National Initiative for Cybersecurity
			 Education (NICE) led by the National Institute of Standards and Technology is
			 the coordinating body for the Federal Government to establish a sustainable,
			 operational, and continually improving cybersecurity education program to
			 enhance the Nation’s cybersecurity and support the development of a
			 professional cyber security workforce and cyber-capable citizens;
		Whereas the United States Cyber Challenge initiative is
			 working to identify 10,000 of the Nation’s best and brightest to fill the ranks
			 of cybersecurity professionals where their skills can be of the greatest value
			 to the Nation; and
		Whereas the National Cyber Security Alliance, the
			 Multi-State Information Sharing and Analysis Center, the Department of Homeland
			 Security, and other organizations working to improve cyber security in the
			 United States have designated October 2011 as the eighth annual National Cyber
			 Security Awareness Month which serves to educate the people of the United
			 States about the importance of cyber security: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Cyber Security Awareness Month;
			(2)continues to work
			 with Federal agencies, businesses, educational institutions, and other
			 organizations to enhance the state of cybersecurity in the United
			 States;
			(3)commends the work
			 of the National Initiative for Cybersecurity Education and all the Federal
			 agencies, nonprofits, educational institutions, businesses, and other
			 organizations that support this effort;
			(4)recognizes
			 STOP. THINK. CONNECT. as the national cybersecurity awareness
			 campaign to educate people of the United States and help all citizens stay
			 safer and more secure online; and
			(5)congratulates the
			 National Cyber Security Alliance, the Multi-State Information Sharing and
			 Analysis Center, the Department of Homeland Security, and other organizations
			 working to improve cyber security in the United States on the eighth
			 anniversary of the National Cyber Security Awareness Month.
			
